Citation Nr: 1717733	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a nasal fracture.

2.  Entitlement to service connection for an upper respiratory disability, headaches, and a traumatic brain injury, to include as secondary to service-connected residuals of a nasal fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Karsnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Board hearing in December 2010 before a Veterans Law Judge; a transcript of that hearing is associated with the claims file.  

This case was before the Board in March 2011 and September 2012; this case was last before the Board in February 2015, when the Veteran's claims of service connection for an upper respiratory disability, headaches, a traumatic brain injury, a right ring finger disability, and a right small finger disability, as well as the Veteran's claim for a compensable evaluation for residuals of a nasal fracture, were remanded for further development.  

During the pendency of the appeal, in a March 2016 rating decision, the AOJ awarded the Veteran service connection for his right ring finger and right small finger disabilities.  Although the Board acknowledges that the Veteran has filed an October 2016 notice of disagreement with the March 2016 rating decision, the Veteran is now seeking increased ratings for his right ring finger and right small finger disabilities, separate and distinct issues from service connection.  Thus, the grant of service connection for his right ring finger and right small finger disabilities represents a full award of benefits sought on appeal as to those issues, and the Board declines to exercise jurisdiction over the increased rating claims under Manlincon v. West, 12 Vet. App. 238 (1999) at this time.

Finally, the Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his service-connected nasal fracture residuals.  Specifically, the Board requested that the examiner address whether the Veteran has obstruction of one or both nasal passages, and if so, further instructed the examiner to determine the percentage of the obstruction.  Additionally, the Board directed the examiner to address whether the Veteran has symptoms of nosebleeds, swelling, and pain, and if so, whether these symptoms are at least as likely as not part of or caused by his nasal fracture.  Further, the Board directed the examiner to address whether a distinct disability manifested by headaches, memory difficulty, and an upper respiratory disability was warranted, and if so, to expressly determine whether it was at least as likely as not that such distinct disability was related to the Veteran's military service.  Lastly, the Board directed that if any such distinct disability was not related to service, that the examiner must state whether it was at least as likely as not caused or aggravated by the Veteran's nasal fracture. 

The Veteran underwent a VA examination in January 2016.  Although the examiner indicated the Veteran did not have 50 or 100 percent obstruction of the nasal passage, he did not expressly determine whether there was any obstruction of either or both nasal passages, and if so, the percentage of such obstruction.  

Additionally, while the examiner noted the Veteran reported symptoms of persistent intermittent pain to the right septal area, difficulty breathing, and nose bleeds, he did not address whether any of these symptoms were part of or caused by the Veteran's nasal fracture.  Although he did note that there was no way to know if his nosebleeds were from chronic rhinitis and steroid nasal spray use without resorting to mere speculation, the examiner provided no medical explanation as to why this was so.

Further, while the examiner diagnosed the Veteran with chronic rhinitis and sinusitis, and opined these conditions were not caused by his nasal fracture, the examiner did not address whether either of these conditions had been aggravated by the Veteran's service-connected nasal fracture.  

Lastly, while the examiner noted the Veteran had non-capacitating episodes of sinusitis characterized by headaches, he failed to address whether the Veteran's headaches were directly related to his military service.  

Therefore, the Board finds that the development conducted does not comply with the February 2015 remand.  Thus, a remand is necessary for a VA examination and opinion in order to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Additionally, in the July 2009 VA nasal examination, the examiner noted he had previously examined the Veteran in September 2008, and that the history and impression from that previous nasal examination remained valid.  However, after a review of the claims file, the Board is unable to locate the records associated with that September 2008 VA examination.  Therefore, it appears that there are outstanding VA records, and a remand is necessary to obtain those records and any other VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran, to include the September 2008 VA examination report, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service- connected nasal fracture residuals.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

First, the examiner must specifically address whether the Veteran has obstruction of one or both nasal passages.  If the Veteran has no nasal obstruction, this must be expressly noted in the examination report.  If unilateral or bilateral obstruction is found, the examiner must specifically determine the percentage of obstruction.  

Next, the examiner must address whether the Veteran has symptoms of nosebleeds, swelling, and pain, and whether these symptoms are at least as likely as not (50 percent or greater probability) part of or caused by his service-connected residuals of a nasal fracture.

Then, the examiner must state whether a diagnosis of a distinct disability manifested by headaches, memory difficulty, and an upper respiratory disability is warranted.  For any such disability, the examiner must expressly determine whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service.

Lastly, if a disability manifested by headaches, memory difficulty, and sinus problems is not related to service, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by his service-connected nasal fracture residuals.  If not, then the examiner should opine whether any such disability is aggravated (an increase in the severity of the underlying disability as opposed to a temporary flare-up of symptoms) by his nasal fracture residuals.  If aggravation of any headache, memory, or sinus disability is found, the examiner must attempt to establish a baseline of severity of the headache, memory, or sinus disabilities prior to aggravation by the nasal fracture residuals.

The examination report must include a complete rationale for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to mere speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of a compensable evaluation for residuals of a nasal fracture, service connection for an upper respiratory disability, headaches, and a traumatic brain injury, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




